The BNY Mellon Funds Funds Ticker Symbols Class M shares Investor shares BNY Mellon Large Cap Stock Fund MPLCX MILCX BNY Mellon Large Cap Market Opportunities Fund MMOMX MMOIX BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund MTSMX MTSIX BNY Mellon Income Stock Fund MPISX MIISX BNY Mellon Mid Cap Stock Fund MPMCX MIMSX BNY Mellon Small Cap Stock Fund MPSSX MISCX BNY Mellon U.S. Core Equity 130/30 Fund MUCMX MUCIX BNY Mellon Focused Equity Opportunities Fund MFOMX MFOIX BNY Mellon Small/Mid Cap Fund MMCMX MMCIX BNY Mellon International Fund MPITX MIINX BNY Mellon Emerging Markets Fund MEMKX MIEGX BNY Mellon International Appreciation Fund MPPMX MARIX BNY Mellon Bond Fund MPBFX MIBDX BNY Mellon Intermediate Bond Fund MPIBX MIIDX BNY Mellon Intermediate U.S. Government Fund MGVMX MOVIX BNY Mellon Short-Term U.S. Government Securities Fund MPSUX MISTX BNY Mellon National Intermediate Municipal Bond Fund MPNIX MINMX BNY Mellon National Short-Term Municipal Bond Fund MPSTX MINSX BNY Mellon Pennsylvania Intermediate Municipal Bond Fund MPPIX MIPAX BNY Mellon Massachusetts Intermediate Municipal Bond Fund MMBMX MMBIX BNY Mellon New York Intermediate Tax-Exempt Bond Fund MNYMX MNYIX BNY Mellon Municipal Opportunities Fund MOTMX MOTIX BNY Mellon Balanced Fund MPBLX MIBLX BNY Mellon Money Market Fund MLMXX MLOXX BNY Mellon National Municipal Money Market Fund MOMXX MNTXX P R O S P E C T U S December 31, 2010 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC-Insured • Not Bank Guaranteed • May Lose Value ContentsFund Summaries BNY Mellon Large Cap Stock Fund 5 BNY Mellon Large Cap Market Opportunities Fund 8 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 12 BNY Mellon Income Stock Fund 17 BNY Mellon Mid Cap Stock Fund 20 BNY Mellon Small Cap Stock Fund 23 BNY Mellon U.S. Core Equity 130/30 Fund 26 BNY Mellon Focused Equity Opportunities Fund 29 BNY Mellon Small/Mid Cap Fund 31 BNY Mellon International Fund 33 BNY Mellon Emerging Markets Fund 37 BNY Mellon International Appreciation Fund 40 BNY Mellon Bond Fund 43 BNY Mellon Intermediate Bond Fund 46 BNY Mellon Intermediate U.S. Government Fund 49 BNY Mellon Short-Term U.S. Government Securities Fund 52 BNY Mellon National Intermediate Municipal Bond Fund 56 BNY Mellon National Short-Term Municipal Bond Fund 60 BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 63 BNY Mellon Massachusetts Intermediate Municipal Bond Fund 67 BNY Mellon New York Intermediate Tax-Exempt Bond Fund 71 BNY Mellon Municipal Opportunities Fund 75 BNY Mellon Balanced Fund 78 BNY Mellon Money Market Fund 82 BNY Mellon National Municipal Money Market Fund 85 Fund Details BNY Mellon Large Cap Stock Fund 88 BNY Mellon Large Cap Market Opportunities Fund 88 BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund 92 BNY Mellon Income Stock Fund 96 BNY Mellon Mid Cap Stock Fund 97 BNY Mellon Small Cap Stock Fund 98 BNY Mellon U.S. Core Equity 130/30 Fund 98 BNY Mellon Focused Equity Opportunities Fund 99 BNY Mellon Small/Mid Cap Fund 100 BNY Mellon International Fund 100 BNY Mellon Emerging Markets Fund 101 BNY Mellon International Appreciation Fund 102 BNY Mellon Bond Fund 103 BNY Mellon Intermediate Bond Fund 103 BNY Mellon Intermediate U.S. Government Fund 104 BNY Mellon Short-Term U.S. Government Securities Fund 104 BNY Mellon National Intermediate Municipal Bond Fund 105 BNY Mellon National Short-Term Municipal Bond Fund 105 BNY Mellon Pennsylvania Intermediate Municipal Bond Fund 106 BNY Mellon Massachusetts Intermediate Municipal Bond Fund 107 BNY Mellon New York Intermediate Tax-Exempt Bond Fund 107 BNY Mellon Municipal Opportunities Fund 108 BNY Mellon Balanced Fund 108 BNY Mellon Money Market Fund 110 BNY Mellon National Municipal Money Market Fund 110 Investment Risks and Other Potential Risks 111 Management 122 Shareholder
